                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 1 of 7
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19-CV-01898-WBS-KJN
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; FIRST AMENDED COMPLAINT; ORDER RE: STATUS (PRETRIAL
      SCHEDULING) CONFERENCE; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL
      INSTRUCTIONS; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF AVAILABILITY VDR; ; BLANK STIPULATION TO
      ELECT REFERRAL OF ACTION TO VDRP

3.    a.     Party served:     ANDREW BIDOU, in his official capacity as Chief of Police
      b.     Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK.

4.    Address where the party was served:       555 SANTA CLARA STREET #3 (3RD FLOOR), VALLEJO, CA 94590

5.    I served the party:
      a. by substituted service.       On: Wed, Oct 09 2019 at: 10:10 AM by leaving the copies with or in the presence of:
                                       AYAYT BILTAGI, ASSISTANT CITY CLERK .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3856155
                                                                      SERVICE                                                         (7653815)
                                                                                                                                     Page 1 of 2
                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 2 of 7
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19-CV-01898-WBS-KJN


6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                            d. The Fee for Service was:
   b. FIRST LEGAL                                                  e. I am: A Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/10/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3856155
                                                                      SERVICE                                                         (7653815)
                                                                                                                                     Page 2 of 2
                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 3 of 7
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:19-CV-01898-WBS-KJN
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; FIRST AMENDED COMPLAINT; ORDER RE: STATUS (PRETRIAL
      SCHEDULING) CONFERENCE; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL
      INSTRUCTIONS; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF AVAILABILITY VDR; ; BLANK STIPULATION TO
      ELECT REFERRAL OF ACTION TO VDRP

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, Oct 9, 2019
      b. Place of Mailing: SAN FRANCISCO, CA 94103
      c. Addressed as follows: ANDREW BIDOU, in his official capacity as Chief of Police
                                555 SANTA CLARA STREET, #3 (3RD FLOOR) VALLEJO, CA 94590

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, Oct 9, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Juan Cruz                                            d. The Fee for Service was:
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/10/2019
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        3856155
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (7653815)
                      Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 4 of 7
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:        Case Number:
                                                                                                          2:19-CV-01898-WBS-KJN


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; FIRST AMENDED COMPLAINT; ORDER RE: STATUS (PRETRIAL
      SCHEDULING) CONFERENCE; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL
      INSTRUCTIONS; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF AVAILABILITY VDR; ; BLANK STIPULATION TO
      ELECT REFERRAL OF ACTION TO VDRP

3.    a.    Party served:     CITY OF VALLEJO, a municipal corporation
      b.    Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK, authorized to accept served under F.R.C.P. Rule 4.

4.    Address where the party was served:       555 SANTA CLARA STREET #3 (3RD FLOOR), VALLEJO, CA 94590

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Wed, Oct 09 2019 (2) at: 10:10 AM

6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/10/2019
                                                                                    (Date)                                  (Signature)




                                                                     PROOF OF                                                                3856150
                                                                      SERVICE                                                              (7653814)
                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 5 of 7
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                       Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

             PROOF OF SERVICE                  Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19-CV-01898-WBS-KJN
1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; FIRST AMENDED COMPLAINT; ORDER RE: STATUS (PRETRIAL
      SCHEDULING) CONFERENCE; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL
      INSTRUCTIONS; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF AVAILABILITY VDR; ; BLANK STIPULATION TO
      ELECT REFERRAL OF ACTION TO VDRP

3.    a.     Party served:     DAVID MCLAUGHLIN, individually and in his official capacity as Police Officer for the CITY OF VALLEJO
      b.     Person served:    AYAYT BILTAGI, ASSISTANT CITY CLERK.

4.    Address where the party was served:       555 SANTA CLARA STREET #3 (3RD FLOOR), VALLEJO, CA 94590

5.    I served the party:
      a. by substituted service.       On: Wed, Oct 09 2019 at: 10:10 AM by leaving the copies with or in the presence of:
                                       AYAYT BILTAGI, ASSISTANT CITY CLERK .


       (1)            (Residence or Usual Place of Abode) a person of suitable age and discretion who resides there.
       (2)        X   (Company) a Person in charge at least 18 years of age apparently in charge of the office or usual place of
                      business of the person served. I informed him or her of the general nature of the papers.
       (3)        X   (Declaration of Mailing) is attached.
       (4)            (Declaration of Diligence) attached stating actions taken first to attempt personal service.




                                                                     PROOF OF                                                           3856159
                                                                      SERVICE                                                         (7653816)
                                                                                                                                     Page 1 of 2
                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 6 of 7
 Attorney or Party without Attorney:                                                                            For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                    Hearing Date:            Time:            Dept/Div:   Case Number:
                                                                                                     2:19-CV-01898-WBS-KJN


6. Person Who Served Papers:
   a. Dennis Kittleson (130422, Solano)                            d. The Fee for Service was:
   b. FIRST LEGAL                                                  e. I am: A Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                10/10/2019
                                                                                    (Date)                          (Signature)




                                                                     PROOF OF                                                           3856159
                                                                      SERVICE                                                         (7653816)
                                                                                                                                     Page 2 of 2
                       Case 2:19-cv-01898-WBS-KJN Document 7 Filed 10/16/19 Page 7 of 7
 Attorney or Party without Attorney:                                                                              For Court Use Only
 LAW OFFICES OF JOHN L. BURRIS
 JOHN L. BURRIS, ESQ. (SBN 69888)
 7677 OAKPORT STREET SUITE 1120
 OAKLAND , CA 94621
   Telephone No: (510) 839-5200

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 United States District Court for the Eastern District of California
     Plaintiff:   ADRIAN BURRELL, et al.
 Defendant:       CITY OF VALLEJO, et al.

           PROOF OF SERVICE                     Hearing Date:            Time:           Dept/Div:    Case Number:
                                                                                                      2:19-CV-01898-WBS-KJN
               By Mail
1.    I am over the age of 18 and not a party to this action. I am employed in the county where the mailing occurred.

2.    I served copies of the SUMMONS IN A CIVIL ACTION; FIRST AMENDED COMPLAINT; ORDER RE: STATUS (PRETRIAL
      SCHEDULING) CONFERENCE; NOTICE OF AVAILABILITY OF A MAGISTRATE JUDGE TO EXERCISE JURISDICTION AND APPEAL
      INSTRUCTIONS; DECLINE OR CONSENT TO JURISDICTION FORM; NOTICE OF AVAILABILITY VDR; ; BLANK STIPULATION TO
      ELECT REFERRAL OF ACTION TO VDRP

3.    By placing a true copy of each document in the United States mail, in a sealed envelope by First Class mail with postage
      prepaid as follows:
      a. Date of Mailing: Wed, Oct 9, 2019
      b. Place of Mailing: SAN FRANCISCO, CA 94103
      c. Addressed as follows: DAVID MCLAUGHLIN, individually and in his official capacity as Police Officer for the CITY OF VALLEJO
                                555 SANTA CLARA STREET, #3 (3RD FLOOR) VALLEJO, CA 94590

4.    I am readily familiar with the business practice for collection and processing of correspondence as deposited with the U.S. Postal
      Service on Wed, Oct 9, 2019 in the ordinary course of business.

                                                                            Recoverable cost Per CCP 1033.5(a)(4)(B)
5. Person Serving:
   a. Juan Cruz                                            d. The Fee for Service was:
   b. FIRST LEGAL                                          e. I am: Not a Registered California Process Server
      1202 Howard Street
      SAN FRANCISCO, CA 94103
   c. (415) 626-3111




6.    I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.




                                                                                 10/10/2019
                                                                                    (Date)                             (Signature)




                  Judicial Council Form                          PROOF OF SERVICE                                                        3856159
                  Rule 2.150.(a)&(b) Rev January 1, 2007             BY MAIL                                                           (7653816)
